         Case 1:19-cv-00195-CG Document 39 Filed 11/16/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RENEE TOLBERT-TAYLOR,

              Plaintiff,
v.                                                                    No. CV 19-195 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

              Defendant.

     ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)

       THIS MATTER is before the Court on Plaintiff Renee Tolbert-Taylor’s Motion for

Order Authorizing Attorney Fees Pursuant to 42 U.S.C. 406(B) and Supporting

Memorandum (the “Motion”), (Doc. 35), filed October 19, 2020; Defendant’s Response

to Plaintiff’s Attorney’s Motion for Order Authorizing Attorney Fees Pursuant to 42

U.S.C. 406(B) (the “Response”), (Doc. 36), filed October 28, 2020; and Plaintiff’s Reply

in Support of Motion for Order Authorizing Attorney Fees Pursuant to 42 U.S.C. 406(B)

and Supporting Memorandum (the “Reply”), (Doc. 37), filed November 10, 2020.

       In her Motion, Ms. Tolbert-Taylor’s counsel, Laura Johnson, petitions the Court

for an order authorizing attorney fees in the amount of $16,346.15 for legal services

rendered before this Court. (Doc. 35 at 1). The Court, having reviewed the Motion and

the relevant law, finds Ms. Tolbert-Taylor’s’ Motion is well-taken and shall be GRANTED

IN PART.

I.     Procedural Background

       Ms. Tolbert-Taylor instituted an action in this Court on March 8, 2019, seeking

judicial review of the Commissioner’s denial of her application for disability insurance
         Case 1:19-cv-00195-CG Document 39 Filed 11/16/20 Page 2 of 6




benefits and supplemental security income. (Doc. 1 at 1); (Doc. 18 at 2-3). On January

23, 2020, this Court granted Ms. Tolbert-Taylor’s request for relief, and remanded the

case to the Commissioner for further proceedings. (Doc. 30). On April 23, 2020, this

Court awarded Ms. Tolbert-Taylor’s attorney fees in the amount of $5,500.00 pursuant

to the Equal Access to Justice Act (“EAJA”). (Doc. 33).

       On September 30, 2020, upon remand, the Commissioner determined Ms.

Tolbert-Taylor was disabled, entered a fully favorable decision, and awarded her past-

due benefits in the amount of $89,384.60. (Doc. 35 at 4, 5). The Commissioner advised

Ms. Tolbert-Taylor that $22,346.15 was being withheld from her total benefit payment

pending an award of attorney fees pursuant to 42 U.S.C. § 406(b), which constitutes 25

percent of total backpay benefits. Id. at 2; (Doc. 35-1 at 17).

       Ms. Tolbert-Taylor’s counsel now seeks an award of $16,346.15, approximately

eighteen percent of the total past-due benefits awarded to Ms. Tolbert-Taylor. (Doc. 35

at 1, 5). Her counsel explains that Ms. Tolbert-Taylor will also receive “as a refund” the

$5,500.00 in EAJA fees previously awarded by this Court. Id. Although the

Commissioner has no objections to an award of attorney fees, he explains that Ms.

Tolbert-Taylor’s counsel is seeking to collect only part of the approved 406(b) fees so

that she may retain the already awarded $5,500.00 EAJA fees award. (Doc. 36 at 2).

The Commissioner contends that “this offset procedure [may] obscure[] the total amount

. . . counsel is requesting,” and asks the Court to find that “in actuality, counsel seeks

$22,346.15 in fees.” Id. at 3. In Reply, Ms. Tolbert-Taylor’s counsel denies that she

seeks to keep the EAJA fees award, and clarifies that she is seeking only $16,346.15 in

attorney fees, out of which she will refund $5,500.00 in EAJA fees directly to Ms.



                                              2
          Case 1:19-cv-00195-CG Document 39 Filed 11/16/20 Page 3 of 6




Tolbert-Taylor, resulting in a reasonable hourly rate of $312.00. (Doc. 37 at 1-2).

II.    Analysis

       The issue before the Court is whether counsel’s requested fee of $16,346.15 is

reasonable, as mandated by the controlling statute. When reviewing counsel’s request

for attorney fees under § 406(b), the Court must act as an “independent check” to

ensure the requested fee is reasonable, even if the Commissioner offers no objection.

Although § 406(b) does not prohibit contingency fee agreements, it renders them

unenforceable to the extent they provide for fees exceeding twenty-five percent of the

past-due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). However, there is

no presumption that a twenty-five percent fee is reasonable. Id. at 807, n.17. It is

counsel’s burden to demonstrate the reasonableness of his or her requested fee.

Id. at 807.

       Specifically, when a court renders a judgment favorable to a Social Security

claimant who was represented before the court by an attorney, the court may allow “a

reasonable fee for such representation, not in excess of 25 percent of the total of the

past-due benefits to which the claimant is entitled.” 42 U.S.C. § 406(b)(1)(A); see also

McGraw v. Barnhart, 450 F.3d 493, 495-96 (10th Cir. 2006). Unlike EAJA fees, which

are paid in addition to past-due benefits, § 406(b) fees are paid out of the past-due

benefits. Wrenn ex rel. Wrenn v. Astrue, 525 F.3d 931, 933-34 (10th Cir. 2008). If fees

are awarded under both EAJA and § 406(b), the attorney must refund the lesser award

to the claimant. Id. at 934. However, the refund of EAJA fees is offset by any mandatory

deductions under the Treasury Offset Program, which may collect delinquent debts

owed to federal and state agencies from a claimant’s award of past-due benefits. See


                                             3
          Case 1:19-cv-00195-CG Document 39 Filed 11/16/20 Page 4 of 6




31 U.S.C. § 3716(c)(3)(B) (2006).

       The reasonableness determination is “based on the character of the

representation and the results the representative achieved.” Gisbrecht, 535 U.S. at 808.

Factors relevant to the reasonableness of the fee request include: (i) whether the

attorney’s representation was substandard; (ii) whether the attorney was responsible for

any delay in the resolution of the case; and (iii) whether the contingency fee is

disproportionately large in comparison to the amount of time spent on the case. Id. A

court may require the claimant’s attorney to submit a record of hours spent representing

the claimant and a statement of the lawyer’s normal hourly billing rate for non-

contingency fee cases. Id.

       Here, counsel obtained a fully favorable decision for Ms. Tolbert-Taylor upon

remand. (Doc. 35 at 4, 5). Additionally, the requested fee for services performed in

connection with this case—as Ms. Tolbert-Taylor’s counsel insists is $16,346.15—is

within the twenty-five percent limit imposed by § 406(b). In fact, counsel’s requested fee

award is approximately eighteen percent of Ms. Tolbert-Taylor’s total award of past-due

benefits. (Doc. 35 at 1, 5).

       Further, the requested fee is not disproportionately large in comparison to the

amount of time spent litigating this case. See id. at 4. Counsel documented 37.6 hours

in representing Ms. Tolbert-Taylor before this Court. Id.; see e.g., Perrault v. Saul, Civ.

18-cv-467 CG (Doc. 33); Bigsby v. Colvin, Civ. 12-1207 CG (Doc. 31) (finding fee award

for 37.33 hours reasonable); Arellanes v. Colvin, Civ. 12-1178 KBM (Doc. 32) (finding

fee award for 36.76 hours reasonable); Dimas v. Astrue, Civ. 03-cv-1157 RHS (Doc. 34)

(finding fee award for 38.26 hours reasonable). Moreover, counsel’s hourly rate of



                                             4
         Case 1:19-cv-00195-CG Document 39 Filed 11/16/20 Page 5 of 6




$312.00 is also within the district’s average. (Doc. 35 at 7); see also Gallegos v. Colvin,

Civ. 12-321 SMV (Doc. 32) (awarding $617.28 per hour); Montes v. Barnhart, Civ. 01-

578 BB/KBM (Docs. 19, 22) (awarding $701.75 per hour). Considering both the time

spent litigating Ms. Tolbert-Taylor’s claim and the hourly fee, counsel’s requested fee

award is reasonable. See Sanchez v. Colvin, Civ. 16-1126 KRS (Doc. 30) (awarding

$31,306.00); Salazar v. Berryhill, Civ. 14-283 KRS (Doc. 30) (awarding $19,442.25);

Bigsby, Civ. 12-1207 CG (Doc. 31) (awarding $21,839.00).

       In conclusion, the Court finds each component of counsel’s requested fee award

is reasonable. Indeed, the requested award is within the district average and is based

on the successful representation of Ms. Tolbert-Taylor. Moreover, both the hourly rate

and the time spent litigating this case are consistent with similar awards approved in this

district. As a result, having conducted an “independent check” on counsel’s fee petition,

the Court finds counsel’s requested fee award should be approved.

       However, counsel’s calculation of the fees requested—$16,346.15—is incorrect.

Her hourly rate of $312.00 multiplied by the 37.6 hours she spent litigating this case

before the Court, in addition to the $5,500.00 in EAJA fees she intends to refund to Ms.

Tolbert-Taylor totals $17,231.20. The Court will thus upwardly adjust counsel’s fee from

$16,346.15 to $17,231.20, to reflect the correct calculation. See 42 U.S.C. § 406(b); see

also, e.g., Giddings v. Saul, Civ. 1:18-cv-891 CG, 2020 WL 4260607, *2 (D.N.M. July

24, 2020) (adjusting the requested fee to reflect the correct calculation).

III.   Conclusion

       IT IS THEREFORE ORDERED Ms. Tolbert-Taylor’s Motion for Order Authorizing

Attorney Fees Pursuant to 42 U.S.C. 406(B) and Supporting Memorandum, (Doc. 35),


                                             5
         Case 1:19-cv-00195-CG Document 39 Filed 11/16/20 Page 6 of 6




shall be GRANTED IN PART. Ms. Tolbert-Taylor’s counsel is awarded $17,231.20 for

legal services performed before this Court, to be paid from Ms. Tolbert-Taylor’s past-

due benefits previously withheld by the Commissioner. See (Doc. 35-1 at 17)

(explaining the Commissioner withheld $22,346.15 from Ms. Tolbert-Taylor’s award of

past-due benefits to cover attorney fees). Counsel is further directed to refund the EAJA

fee award of $5,500.00 from the instant award to Ms. Tolbert-Taylor, notwithstanding

any mandatory deductions. See 31 U.S.C. § 3716(c)(3)(B) (2006); Weakley v. Bowen,

803 F.2d 575, 580 (10th Cir. 1986).

      IT IS SO ORDERED.


                                  ______________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            6
